Citation Nr: 0100414	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  94-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis and 
allergic rhinitis. 

2.  Entitlement to service connection for a disability 
claimed as tendonitis and bursitis of joints of the upper and 
lower extremities.

3.  Entitlement to service connection for a disability 
claimed as numbness of the upper and lower extremities.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had a 6-year period of membership with the 
Reserves from May 12, 1964 to May 11, 1970, which included 
active duty for training (ACDUTRA) from August 24-December 
27, 1964, July 18-August 1, 1965, June 5-19, 1966, August 6-
20, 1967, June 27-July 14, 1968, and June 5-22, 1969.  He 
also had a period of membership with the National Guard from 
August 1977 to April 1993, which included ACDUTRA from May 
20-June 3, 1978, May 24-June 9, 1979, June 14-28, 1980, 
August 9-23, 1981, June 10-26, 1982, May 19-June 4, 1983, 
July 5-21, 1984, October 2-3, 1984, October 27-28, 1984, May 
23-June 8, 1985, December 14-15, 1985, June 14-June 28, 1986, 
July 4-July 18, 1987, July 30-August 13, 1988, July 5-22, 
1989, and May 23-June 9, 1990; and active duty stateside from 
December 7, 1990 to September 25, 1992 during Desert 
Shield/Storm.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 decision by the 
Jackson, Mississippi, Regional Office (RO).

The matter was considered by the Board in 1996 with several 
issues remanded.  The Board decided and remanded some issues 
in November 1998.  With the exception of issue number 3 on 
the title page, appropriate development has been 
accomplished.  The issues listed on the title page are the 
only ones still in need of some appellate review.

The issue of service connection for a disability manifested 
by numbness of the upper and lower extremities will be dealt 
with in the REMAND section below.  The Board will render a 
decision herein on the remaining appellate issues delineated 
on the title page of this decision.  


FINDINGS OF FACT

1.  It is at least as likely as not that appellant's chronic 
sinusitis and allergic rhinitis are related to Desert 
Shield/Storm service.  

2.  It is at least as likely as not that appellant's 
fibromyalgia syndrome, claimed as tendonitis and bursitis of 
joints of the upper and lower extremities, is related to 
Desert Shield/Storm service.  

3.  It has not been shown, by competent evidence, that 
appellant has a sleep disorder related to any duty for 
training (DUTRA) or active service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor chronic sinusitis and allergic rhinitis were incurred 
in Desert Shield/Storm service.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.380 (2000).

2.  With resolution of reasonable doubt in the appellant's 
favor fibromyalgia syndrome, claimed as tendonitis and 
bursitis of joints of the upper and lower extremities, was 
incurred in Desert Shield/Storm service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).

3.  A chronic sleep disorder was not incurred in or 
aggravated by DUTRA or active service.  38 U.S.C.A. §§ 101, 
1110 (West 1991); 38 C.F.R. §§ 3.6(a),(c),(d), 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal there was a change in the 
law concerning development of the appellant's claim and the 
VA's duty to assist in that development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  The 
Board has reviewed the instant appeal mindful of that new 
law, and concludes that there is no reason to remand this 
matter yet again (other than the issue noted above).  The 
case has been remanded on two occasions, all notice and exams 
have been conducted, and two of the issues are to be allowed.  
As such, there is no basis to remand this matter again, and 
the Board may proceed without prejudice to the claimant.

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including, but not limited to, the following:  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

In pertinent part, the provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) provide that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
However, since the evidentiary record does not currently 
include any Desert Shield/Storm service entrance examination, 
assuming one was conducted, the presumption of soundness is 
not applicable.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It should be pointed out that since appellant did not have 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
provisions of 38 C.F.R. § 3.317 (2000) are inapplicable.  



I.  Service Connection for Sinusitis and Allergic Rhinitis; 
and Service Connection for a Disability Claimed as Tendonitis 
and Bursitis of Joints of the Upper and Lower Extremities

In light of the Board's favorable determination herein of 
said issues, the evidence is adequate.  

A.  Service Connection for Sinusitis and Allergic Rhinitis

Under 38 C.F.R. § 3.380 (2000), diseases of allergic etiology 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  

Appellant contends that the claimed sinusitis and allergic 
rhinitis had their onset during his Desert Shield/Storm 
active duty.  The available DUTRA medical records prior to 
his period of active duty during Desert Shield/Storm do not 
include any complaints, findings, or diagnoses pertaining to 
sinusitis and allergic rhinitis.  During Desert Shield/Storm 
active duty in August and September 1991, appellant was 
treated for sinus congestion and tenderness, noted as 
probably secondary to seasonal allergy.  Diagnoses included 
sinusitis.  In March 1992, he complained of sinus congestion.  
Clinically, the sinuses were slightly tender with swollen 
nasal mucosa.  In a March 1992 military examination medical 
questionnaire, he complained of hay fever and sinusitis.  A 
physician's elaboration section therein noted "[c]hronic 
allergic rhinitis/sinusitis."  An April 1992 military 
Medical Evaluation Board report diagnosed "[c]hronic 
seasonal allergic rhinitis.  LOD - EPTS, not service 
aggravated."  In an accompanying written statement, 
appellant denied any sinus problems prior to "being called 
to active duty."  In an addendum to that April 1992 military 
Medical Evaluation Board report, a physician stated that 
"[w]ith respect to the diagnosis of seasonal allergic 
rhinitis; again, although I cannot confirm or deny existence 
of his symptomatology before being called to active duty, it 
is unlikely that he had never had any problems until 
activated.  If that is the case, then his allergic rhinitis 
is most likely secondary to location and should resolve once 
removed from active duty and he returns home."  

On July 1993 VA examination, appellant complained of nasal 
congestion and post-nasal drip, with symptomatology worse in 
Spring/Fall.  Clinical findings, including x-rays of the 
sinuses, were unremarkable.  

Pursuant to the Board's February 1996 and November 1998 
remands, additional VA clinical records were obtained and 
August and November 1999 VA ear, nose and throat (ENT) 
examinations were conducted.  On August 1999 VA ENT 
examination, it was noted that appellant provided a seven or 
eight-year history of chronic sinus congestion, drainage, and 
pressure; and that he also had symptoms which suggested an 
allergic etiology.  Clinically, the nose had edematous mucosa 
and appeared somewhat congested.  The assessment was 
"[c]hronic rhinosinusitis."  On November 1999 VA ENT 
examination, it was noted that appellant reported having no 
significant sinus symptoms until military service in 1991; 
that he had in-service treatment with antihistamines and 
"PRN pills" for his sinuses; and that after service, he was 
medically instructed to self-treat himself with over-the-
counter medication.  His symptoms were worse in springtime; 
and in the off-season, he had baseline, episodic, rhinorrhea, 
congestion, and sneezing.  The diagnoses included "[c]hronic 
sinusitis related to allergic rhinitis which is episodic and 
per[ennial]...."  In a November 1999 addendum to that 
examination, another physician diagnosed chronic sinusitis 
and stated that "[b]ased on the examination and nature of 
patient's disease, I am unable to determine whether his 
chronic sinusitis was caused by his experience in the 
service."  

Pursuant to the November 1998 Board remand, it was ordered, 
in part, that medical opinion be rendered as to whether 
chronic sinusitis/allergic rhinitis is currently manifested 
(versus acute manifestations thereof); that if seasonal or 
other acute allergic manifestations, not chronic 
sinusitis/allergic rhinitis, are currently manifested, this 
should be so stated for the record; and that if chronic 
sinusitis/allergic rhinitis is currently manifested, the 
examiner should express an opinion as to its approximate date 
of onset.  It appears from the recent VA examinations 
diagnoses that chronic sinusitis/allergic rhinitis is 
currently manifested.  As to the approximate date of onset, 
the negative and positive evidence appears in equipoise.  
Although an in-service military Medical Evaluation Board 
report diagnosed chronic seasonal allergic rhinitis as 
existing prior to service and not service aggravated, an 
addendum to that report clearly indicates that that opinion 
as to etiology was speculative at best, since there was no 
record of any sinusitis/allergic rhinitis prior to 
appellant's Desert Shield/Storm active service.  

The positive evidence includes the fact that the earliest 
clinical notation of any sinusitis or allergic rhinitis was 
recorded during that Desert Shield/Storm active service; that 
appellant provided a history of self-medication for such 
symptomatology after service; and that recent VA medical 
opinion states that appellant has a chronic, not an acute, 
sinusitis/allergic rhinitis disorder.  Thus, the Board 
concludes that it is a reasonable inference that appellant's 
sinusitis/allergic rhinitis is a chronic disorder with an 
onset during Desert Shield/Storm active service.  
Accordingly, appellant's chronic sinusitis and allergic 
rhinitis disorder warrants service connection, on the basis 
of Desert Shield/Storm service onset.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.380.  


B.  Service Connection for a Disability Claimed as Tendonitis 
and Bursitis of Joints of the Upper and Lower Extremities

Appellant contends that the claimed tendonitis and bursitis 
of joints of the upper and lower extremities had their onset 
during his Desert Shield/Storm active duty.  The available 
DUTRA medical records prior to his period of active duty 
during Desert Shield/Storm do not include any complaints, 
findings, or diagnoses pertaining to tendonitis and bursitis 
of joints of the upper and lower extremities.  An April 1991 
military examination medical questionnaire included 
complaints of painful joints; and a physician's elaboration 
noted recurrent left knee/leg pain and history of left leg 
phlebitis.  During Desert Shield/Storm active duty in May 
1991, bilateral lower extremity pain of uncertain etiology 
was assessed.  Medication for possible arthritic etiology was 
recommended.  X-rays revealed cervical degenerative changes.  
Later that month, appellant was hospitalized for injuries due 
to a motor vehicular accident, including cervical and 
thoracic area tenderness.  In July 1991, his complaints 
included left shoulder pain and bilateral leg pain.  An 
August 1991 CT scan of the lumbar spine revealed osteophytes 
and disc bulging at L3-L5 and L5-S1.  In August 1991, neck, 
low back, and lower extremity pain was noted.  A March 1992 
military examination medical questionnaire included 
complaints of painful joints, including the lower and upper 
extremities.  

In April 1992, a military Medical Evaluation Board rendered a 
clinical determination that appellant's diagnosed chronic 
mechanical low back pain, multiple myalgias, and arthralgias 
were most likely secondary to degenerative joint disease that 
preexisted service but were permanently aggravated by 
service.  It should be noted that service connection is in 
effect for a cervical spine disability, including 
degenerative joint disease, lumbar spine degenerative joint 
disease, and thoracic spine degenerative joint disease.  On 
July 1993 VA orthopedic examination, appellant complained of 
pain all over, including the joints of the lower and upper 
extremities.  Clinical and radiographic findings revealed 
that the joints of the lower and upper extremities were 
essentially unremarkable.  

Pursuant to the Board's February 1996 remand, additional VA 
clinical records were obtained and VA orthopedic and 
rheumatologic examinations were conducted in January and 
October 1997.  VA outpatient treatment records revealed that 
in April 1996, appellant's complaints included left upper 
extremity/neck pain.  Questionable myositis and cervical 
degenerative arthritis were assessed.  However, the clinical 
findings and diagnoses reported on said January and October 
1997 VA examinations and on July 1993 VA examination were 
conflicting with respect to said disability at issue.  For 
example, on January 1997 VA neurologic examination, the 
examiner stated that although appellant complained of diffuse 
pain throughout the body, EMG and [lumbar] MRI studies [in 
1996] were unremarkable, except for mild degenerative disc 
disease.  However, on January 1997 VA orthopedic examination, 
appellant's musculature exhibited increased tone; and ankle 
and knee jerks were absent.  The diagnoses included soft 
tissue abnormality of the extremities and skeletal axis, of 
undetermined etiology.  The examiner stated that appellant's 
soft tissue abnormality was consistent with collagen disease 
of the extremities; and recommended a rheumatologic 
evaluation.  On October 1997 VA rheumatologic examination, 
the joints of the upper and lower extremities were 
essentially unremarkable.  Mechanical low back pain was 
diagnosed.  Although the examiner stated that there was no 
evidence of systemic rheumatic disease, he noted that 
appellant was sincere and had experienced subjective symptoms 
for a lengthy period.  The examiner stated that he was unable 
to render a specific diagnosis.  

In order to equitably decide said issue, in November 1998, 
the Board again remanded that appellate issue for additional 
appropriate examinations to attempt to reconcile the 
conflicting findings and diagnoses with respect to the 
claimed disability of the extremities.  On March 1999 VA 
orthopedic examination, appellant's complaints included 
polyarthralgia.  Clinically, certain joints of the upper and 
lower extremities exhibited painful motion.  There were 
numerous tender points, including bilateral elbow 
epicondyles, bilateral trochanteric bursae, and bilateral 
knee bursae.  Significantly, the diagnoses included 
"[dif]fuse arthralgia/myalgia with no evidence of connective 
tissue disease.  Most consistent with fibromyalgia...."  On 
August 1999 VA rheumatologic examination, appellant's 
complaints included polyarthralgia.  Clinically, there was 
stiffness and pain on extreme range of motions in all joints.  
The examiner remarked that appellant "has demonstrable 
osteoarthritis of the thoracic and cervical spine but other 
joints do not appear to be involved.  The patient appears 
very sincere in his complaints and they are most consistent 
with fibromyalgia syndrome....  At the present time I am unable 
to make the diagnosis of any specific rheumatic disease."  

On September 1999 VA podiatric examination, appellant's 
complaints included left lower extremity pain on 
weightbearing.  Diagnoses included right heel callosity (for 
which service connection is in effect); and "[p]ossible 
fibromyalgia."  The examiner remarked that appellant did not 
appear to be exaggerating the degree of pain experienced when 
weightbearing and that "he is honest in his complaints of 
severe foot pain."  

The positive evidence includes the fact that the earliest 
clinical notation of any painful joints of the upper and 
lower extremities was recorded during appellant's Desert 
Shield/Storm active service; that appellant has reportedly 
had such symptomatology since service; and that recent VA 
medical opinion has stated that appellant's painful joints of 
the upper and lower extremities is consistent with 
fibromyalgia.  Thus, the Board concludes that it is a 
reasonable inference that appellant's fibromyalgia of the 
joints of the upper and lower extremities, claimed as 
tendonitis and bursitis, is a chronic disorder with onset 
during Desert Shield/Storm active service.  Accordingly, 
appellant's chronic fibromyalgia of the joints of the upper 
and lower extremities, claimed as tendonitis and bursitis, 
warrants service connection, on the basis of Desert 
Shield/Storm service onset.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  


II.  Service Connection for a Sleep Disorder

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the claim for 
service connection for a sleep disorder.  

Appellant's military medical records for periods of training 
with the Reserves, which included ACDUTRA, and with the 
National Guard from August 1977 to April 1993, which included 
a period of Desert Shield/Storm active duty from December 7, 
1990 to September 25, 1992, are incomplete.  However, 
currently associated with the claims folders are certain 
DUTRA medical records dated in the 1970's and 1980's; and a 
number of Desert Shield/Storm active duty medical records, 
including an April 1992 Medical Evaluation Board report.  

Pursuant to the Board's February 1996 remand, the RO in May 
1996 sent letters to appropriate sources in an attempt to 
obtain all available, additional DUTRA and active duty 
medical records that might exist, including any such records 
dated prior to and during that Desert Shield/Storm period of 
active duty; and to verify his periods of ACDUTRA.  
Additional DUTRA/service medical and personnel records were 
subsequently obtained and associated with the claims folders, 
although the vast majority of said medical records correspond 
to that Desert Shield/Storm period of active duty.  See, in 
particular, May 1996 RO Request for Information forms, with 
July and December 1996 responses from the National Personnel 
Records Center (including, but not limited to, a service 
department records envelope with additional medical records).  

Additionally, pursuant to the Board's February 1996 remand, 
additional VA and private medical records were obtained.  
Although that remand directed the RO to arrange an 
examination to determine the etiology of any chronic sleep 
disorder, the RO apparently did not schedule such 
examination.  In November 1998, the Board again remanded said 
appellate issue for such examination.  Although pursuant to 
that remand, an April 1999 VA neurologic examination was 
conducted, appellant stated that he was unable to report for 
sleep tests due to family responsibilities.  Subsequently, in 
an August 1999 letter, the RO advised appellant that a sleep 
study test was required and that if he did not report for 
such testing, a decision would be rendered based on the 
evidence of record.  Thereafter, a September 1999 VA 
neurologic examination was conducted.  However, that 
examination report stated that since appellant currently 
refused to participate in any sleep study, the examiner was 
unable to render an opinion regarding the sleep disorder 
question.  

It should be added that with respect to this service 
connection claim, appellant and his representative have been 
informed by the RO of the specific reasons that the claim was 
denied.  See, in particular, an August 1993 rating decision 
and November 1993 Statement of the Case.  Additionally, that 
Statement included provisions of law with respect to service 
connection principles.  It is therefore apparent that they 
were knowledgeable regarding the necessity of competent 
evidence to support this service connection claim.  Thus, it 
is concluded that appellant and his representative had notice 
of the type of information needed to support the claim and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103).  

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to the appellate issue.  The 
Board must decide the case based on the evidence of record.  
See 38 C.F.R. § 19.4 (2000).  The Board has examined the 
record and determined that the VA does not have any further 
obligation to assist in the development of appellant's claim 
for service connection for a sleep disorder.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant contends that the claimed sleep disorder had its 
onset during his Desert Shield/Storm active duty.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the Court 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  However, as the 
Court further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  Here, appellant 
is not competent to offer medical opinion as to whether a 
chronic sleep disorder is manifested and the etiology 
thereof, since this requires medical opinion.  The available 
DUTRA medical records prior to his period of active duty 
during Desert Shield/Storm do not include any complaints, 
findings, or diagnoses pertaining to a sleep disorder.  
Although in a March 1992 military examination medical 
questionnaire, appellant complained of trouble sleeping due 
to back and leg pain, none of the service medical records 
reveal that a chronic sleep disorder was clinically shown or 
diagnosed.  On July 1993 VA psychiatric examination, 
appellant complained that his sleep problem was "strictly 
related to his pain."  However, a chronic sleep disorder was 
not specifically clinically noted or diagnosed.  

Pursuant to the Board's November 1998 remand, an April 1999 
VA neurologic examination was conducted and a sleep test was 
to have been arranged.  Appellant complained of trouble 
sleeping due to back pain.  However, appellant stated that he 
was unable to report for sleep tests due to family 
responsibilities.  Subsequently, in an August 1999 letter, 
the RO advised appellant that a sleep study test was required 
and that if he did not report for such testing, a decision 
would be rendered based on the evidence of record.  A 
September 1999 VA neurologic examination was thereafter 
conducted.  Appellant complained of sleeping only 4-5 hours 
per night.  However, that examination report stated that 
since appellant refused to participate in any sleep study, 
the examiner was unable to render an opinion regarding the 
sleep disorder question.  None of the other post-service 
clinical records document any specific chronic sleep 
disorder.  

Appellant has not presented any competent evidence indicating 
that a chronic sleep disorder is presently manifested and 
related to his DUTRA/active service.  The Court, in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of competent evidence showing that a 
chronic sleep disorder is presently manifested and related to 
appellant's DUTRA or active service, the claim for service 
connection for a chronic sleep disorder is denied.  
38 U.S.C.A. §§ 101, 101(24), 1110; 38 C.F.R. 
§§ 3.6(a),(c),(d), 3.303.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for chronic sinusitis/allergic rhinitis 
and fibromyalgia syndrome, claimed as tendonitis and bursitis 
of joints of the upper and lower extremities, are granted.  
To this extent, the appeal is allowed.

Service connection for a chronic sleep disorder is denied.


REMAND

With regards to the issue of service connection for a 
disability of the upper and lower extremities, claimed as 
numbness, pursuant to the Board's February 1996 remand, 
additional VA orthopedic, neurologic, and rheumatologic 
examinations were conducted in January and October 1997.  
However, the clinical findings and diagnoses reported in 
those VA examinations and on July 1993 VA general medical and 
orthopedic examinations were conflicting with respect to said 
disability at issue.  In order to equitably decide said 
issue, the Board in November 1998 again remanded that issue 
for additional examination(s), to include appropriate 
tests/studies.  

Pursuant to the Board's November 1998 remand, an April 1999 
VA neurologic examination was conducted and electromyographic 
and nerve conduction velocity studies were recommended to 
rule out any peripheral nerve/abnormal motor unit 
abnormalities.  That examination report noted that upon 
completion of such studies, an addendum to that report would 
be rendered.  However, a computer record dated later that 
month stated that appellant failed to report for said 
electromyographic and nerve conduction velocity studies.  
Subsequently, in an August 1999 letter, the RO advised 
appellant that such studies were required and that if he did 
not report for them, a decision would be rendered based on 
the evidence of record.  A September 1999 VA neurologic 
examination was conducted.  That September 1999 VA neurologic 
examination report noted that appellant stated that he would 
report for such studies; that such studies had been scheduled 
for October 1999; and that upon completion of such studies, 
an addendum to that report would be rendered with medical 
opinion as to whether any peripheral neuropathy was 
manifested.  However, the claims folders do not contain any 
subsequent documentation as to whether such studies were 
thereafter scheduled or conducted.  

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
should be pointed out that under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions are in 
effect, that include requiring VA to provide medical 
examination and opinion for compensation claims when such 
examination and opinion are necessary to make a decision on 
the claim.  See also Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, said issue is REREMANDED for the following:

1.  The RO should obtain any reports of 
electromyographic and nerve conduction 
velocity studies that may have been 
conducted on or about October 1999 as 
part of, or pursuant to, a September 1999 
VA neurologic examination and associate 
them with the claims folders.  If such 
studies were not scheduled/conducted or, 
if scheduled, appellant failed to report, 
this should be noted for the record.  

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

3.  In the event electromyographic and 
nerve conduction velocity studies were 
not conducted on or about October 1999 as 
part of, or pursuant to, a September 1999 
VA neurologic examination or are 
otherwise unavailable, or if additional 
examination(s) and/or testing are deemed 
warranted, the RO should arrange 
additional appropriate examination(s) 
with respect to the issue of service 
connection for disabilities of the upper 
and lower extremities, claimed as 
numbness.  All indicated tests and 
studies should be performed.  The 
examiner(s) should review the entire 
claims folders and determine whether any 
chronic disability of the upper and lower 
extremities, claimed as numbness, is 
currently manifested, and if so, its 
approximate date of onset (i.e., is it 
causally or etiologically related to 
DUTRA or Desert Shield/Storm active 
duty).  If any chronic disability of the 
upper and lower extremities, claimed as 
numbness, is not currently manifested, 
this should be so stated for the record.  

If any chronic disability of the upper 
and lower extremities, claimed as 
numbness, is currently manifested, the 
examiner(s) should render an opinion, 
with degree of probability expressed, as 
to:  (A) if chronic disability of the 
upper and lower extremities, claimed as 
numbness, preexisted the Desert 
Shield/Storm period of active duty, was 
there a permanent increase in severity of 
that condition during that active duty 
period, where the increase in disability 
was not due to natural progression of 
that condition, or (B) if chronic 
disability of the upper and lower 
extremities, claimed as numbness, 
preexisted the Desert Shield/Storm period 
of active duty, was there a permanent 
increase in severity of that condition 
during that active duty period, where the 
increase in disability was due to natural 
progression of that condition. 

The examiner(s) should comment upon the 
significance, if any, of (C) the Desert 
Shield medical records' notation of right 
carpal tunnel syndrome surgery performed 
in February 1987; to wit:  (i) are there 
postoperative residuals of right carpal 
tunnel syndrome currently manifested, 
(ii) if postoperative residuals of right 
carpal tunnel syndrome preexisted the 
Desert Shield/Storm period of active 
duty, was there a permanent increase in 
severity of that condition during that 
active duty period, where the increase in 
disability was not due to natural 
progression of that condition, or (iii) 
if postoperative residuals of right 
carpal tunnel syndrome preexisted the 
Desert Shield/Storm period of active 
duty, was there a permanent increase in 
severity of that condition during that 
active duty period, where the increase in 
disability was due to natural progression 
of that condition.

The examiner(s) should review and 
reconcile any conflicting findings and 
diagnoses contained in any examinations 
of record, concerning whether chronic 
disability of the upper and lower 
extremities, claimed as numbness, is 
currently manifested.  

4.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for disabilities of 
the upper and lower extremities, claimed 
as numbness, under appropriate laws and 
regulations, including the Veterans 
Claims Assistance Act of 2000.  

To the extent the benefit sought is not granted, appellant 
and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

